Annual Report March 31, 2009 EATON VANCE LIMITED MATURITY MUNICIPALS FUNDS AMT-Free National IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS, AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio (if applicable) will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 table of contents Managements Discussion of Fund Performance 2 Performance Information and Portfolio Composition AMT-Free 4 National 6 Fund Expenses 8 Financial Statements 10 Federal Tax Information 39 Special Meeting of Shareholders 40 Board of Trustees Annual Approval of the Investment Advisory Agreements 41 Management and Organization 47 1 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 managements discussion of fund performance Economic and Market Conditions The 12-month period ending March 31, 2009, had more than its share of economic and market upheaval . For instance, the U .S . economy, as measured by gross domestic product (GDP), contracted sharply in both the fourth quarter of 2008 and the first quarter of 2009 by 6 .2% and 6 .1%, respectively, after a 0 .3% decline in the third quarter of 2008, according to the U .S . Department of Commerce . The first quarter 2009 figure was a preliminary estimate . Most of the major GDP components contributed to the decline, but a sharp downturn in consumer spending was particularly influential and continued to weigh on the economy in early 2009 . While high commodity prices eased since their summertime peaks, consumers continued to pare spending as they remained cautious of what increasingly became a weaker economic environment . Rising unemployment levels, at a five-year high at period end, led to constrained personal consumption and overall economic contraction . For much of the past 12 months, the housing market weighed on the economy, with new and existing home sales falling especially hard in the second half of calendar 2008 . In the first quarter of 2009, the U .S . economy began showing some signs of life . Although most economists forecast anemic growth for the remainder of the year, some of the data turned more positive early on . February was a particularly strong month for economic data: factory orders increased 1 .8%; new home sales rose 4 .7%  the first increase in seven months; and existing home sales surged 5 .1%, the largest monthly gain since 2003 . The upturn in the housing market was bolstered by historically low mortgage rates, an $8,000 tax credit for first-time home buyers that was part of President Obamas stimulus legislation, and a plethora of distressed properties on the market . For the year ending March 31, 2009, the capital markets experienced steep declines, followed by a welcome rally during the final three and a half months of the period . The fall of 2008 witnessed a number of distressing events, resulting in a freefall in both the credit and equity markets . Several calamitous events occurred in September alone, including the federal takeover of federally chartered mortgage giants Fannie Mae and Freddie Mac, the bankruptcy of Lehman Brothers, and the announcement by Bank of America that it was acquiring Merrill Lynch . These actions, along with several other corporate shakeups, bank failures and bailouts, drastically redefined the Wall Street landscape . In response, the U .S . government enacted a number of bold stimulus programs . Last fall, Congress approved a $700 billion program authorizing the federal government to purchase troubled assets from financial institutions, a program that continued to evolve since the bill was enacted into law. On February 17, 2009, President Obama signed an historic $787 billion stimulus program into law and outlined a $50 billion foreclosure rescue plan . Additionally, between March 31, 2008, and December 31, 2008, the U .S . Federal Reserve (the Fed) lowered the federal funds rate to a range of 0 .0% to 0 .25% from 2 .25% . Also during the 12-month period, the Fed took extraordinary actions through a variety of innovative lending techniques in an attempt to ease the credit crisis . Management Discussion Relative to the Funds primary benchmark, the Barclays Capital 7-Year Municipal Bond Index 1 (the Index)  a broad-based, unmanaged index of intermediate-maturity municipal bonds  the Funds under-performed for the year ending March 31, 2009 . As a result of an active management style that focuses on income and longer call protection, the Funds generally hold longer-duration intermediate-maturity bonds relative to other intermediate bond funds . Much of their underperformance occurred in the first nine months of the period and, management believes, can be attributed to the shift of investors capital into shorter-maturity bonds  a result of the broader-based credit crisis  during this period . The move to shorter-term investments was originally driven by uncertainty surrounding financial companies exposure to subprime mortgage-backed debt but later spread to the muni market when major municipal bond insurers suffered rating downgrades due to their exposure to mortgage-related structured products . In addition, management has historically used Treasury futures to seek to offset interest-rate volatility associated with investing in longer-maturity municipal bonds . Investors flight to quality during the first nine months of the year pushed Treasury yields to historic lows, causing the Funds Treasury futures positions to detract from performance for the year as a whole . Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. 1 Formerly called Lehman Brothers 7-Year Municipal Bond Index. It is not possible to invest directly in an Index. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 managements discussion of fund performance Since mid-December 2008, however, the municipal market rallied considerably, and Eaton Vances Limited Maturity Municipal Funds outperformed the Index . A number of factors appeared to be at work in the markets rebound . Municipal demand, while anemic for much of last year, returned in dramatic fashion during the first quarter of 2009 . Retail muni investors  those who buy municipal bonds directly or through managed products such as mutual funds  were the predominant force behind the renewed demand . While many retail investors fled the market in 2008 as a result of market volatility and intimidating news reports, the perception of risk began to mitigate during the early stages of the new year. While institutional demand was largely absent during the first quarter of 2009  as it was for much of 2008  retail purchases kept overall demand levels strong . Against this backdrop, we continue to manage our municipal funds with the same relative value approach that we have traditionally employed, maintaining a long-term perspective when markets exhibit extreme short-term volatility. We believe this approach has provided excellent long-term benefits to our investors over time . Furthermore, we believe that the 138 .9% yield ratio of insured municipal bonds to 30-year Treasuries as of March 31, 2009  as compared with the long-term average of 85%-90%  indicates that there is still relative value in municipal bonds when compared with their taxable counterparts . 1 1 Source: Bloomberg L.P. Yields are a compilation of a representative variety of general obligations and are not necessarily representative of a Funds yield. 3 Eaton Vance AMT-Free Limited Maturity Municipals Fund as of March 31, 2009 performance information The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations . The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on distributions or redemptions of Fund shares. portfolio manager: craig r. brandon, cfa fund performance 1 Class A Class B Class C Share Class Symbol EXFLX ELFLX EZFLX Average Annual Total Returns (at net asset value) One Year -0.33 % -1.10 % -1.02 % Five Years 1.75 0.98 1.00 Ten Years 3.27 2.50 2.49 Life of Fund  3.72 3.36 2.78 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -2.59 % -3.97 % -1.98 % Five Years 1.29 0.98 1.00 Ten Years 3.03 2.50 2.49 Life of Fund  3.54 3.36 2.78  Inception dates: Class A: 6/27/96; Class B: 5/29/92; Class C: 12/8/93 total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.92 % 1.67 % 1.67 % distribution rates/Yields Class A Class B Class C Distribution Rate 3 3.96 % 3.21 % 3.21 % Taxable-Equivalent Distribution Rate 6.09 4.94 4.94 SEC 30-day Yield 5 3.28 2.60 2.61 Taxable-Equivalent SEC 30-day Yield 5.05 4.00 4.02 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 5.53 % Five Years 3.90 Ten Years 4.95 Lipper Averages 7 (Average Annual Total Returns) Lipper Intermediate Municipal Debt Funds Classification One Year 1.33 % Five Years 2.31 Ten Years 3.63 Comparison of Change in Value of a $10,000 Investment in Eaton Vance AMT-Free Limited Maturity Municipals Fund Class B vs. Barclays Capital 7-Year Municipal Bond Index* *Source: Lipper, Inc. Class B of the Fund commenced operations on 5/29/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 3/31/99 would have been valued at $13,800 ($13,490 at the maximum offering price) and $12,796, respectively, on 3/31/09. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/08. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 35.00% federal income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Intermediate Municipal Debt Funds Classification contained 161, 130 and 76 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 4 Eaton Vance AMT-Free Limited Maturity Municipals Fund as of March 31, 2009 portfolio composition Rating Distribution 1 By total investments Fund Statistics  Number of Issues: 82  Average Maturity: 12.0 years  Average Effective Maturity: 9.0 years  Average Rating: AA  Average Call Protection: 8.3 years  Average Dollar Price: $ 104.18 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 5 Eaton Vance National Limited Maturity Municipals Fund as of March 31, 2009 performance information The line graph and table set forth below provide information about the Funds performance. The line graph compares the performance of Class B of the Fund with that of the Barclays Capital 7-Year Municipal Bond Index, an unmanaged market index of intermediate-maturity municipal obligations. The lines on the graph represent the total returns of a hypothetical investment of $10,000 in each of Class B and in the Barclays Capital 7-Year Municipal Bond Index. The table includes the total returns of each Class of the Fund at net asset value and maximum public offering price. The performance presented below does not reflect the deduction of taxes, if any, that a shareholder would pay on Fund distributions or redemptions of Fund shares. portfolio manager: William H. ahern, Jr., cfa fund performance 1 Class A Class B Class C Share Class Symbol EXNAX ELNAX EZNAX Average Annual Total Returns (at net asset value) One Year -3.50 % -4.34 % -4.20 % Five Years 1.56 0.78 0.79 Ten Years 3.17 2.38 2.38 Life of Fund  3.91 3.54 2.87 SEC Average Annual Total Returns (including sales charge or applicable CDSC) One Year -5.68 % -7.12 % -5.13 % Five Years 1.10 0.78 0.79 Ten Years 2.94 2.38 2.38 Life of Fund  3.72 3.54 2.87  Inception dates: Class A: 6/27/96; Class B: 5/22/92; Class C: 12/8/93 total annual operating expenses 2 Class A Class B Class C Expense Ratio 0.76 % 1.51 % 1.51 % distribution rates/Yields Class A Class B Class C Distribution Rate 3 4.29 % 3.54 % 3.53 % Taxable-Equivalent Distribution Rate 6.60 5.45 5.43 SEC 30-day Yield 5 4.13 3.47 3.47 Taxable-Equivalent SEC 30-day Yield 6.35 5.34 5.34 Index Performance 6 (Average Annual Total Returns) Barclays Capital 7-Year Municipal Bond Index One Year 5.53 % Five Years 3.90 Ten Years 4.95 Lipper Averages 7 (Average Annual Total Returns) Lipper Intermediate Municipal Debt Funds Classification One Year 1.33 % Five Years 2.31 Ten Years 3.63 Comparison of Change in Value of a $10,000 Investment in Eaton Vance National Limited Maturity Municipals Fund Class B vs. Barclays Capital 7-Year Municipal Bond Index* *Source: Lipper, Inc. Class B of the Fund commenced operations on 5/22/92. A $10,000 hypothetical investment at net asset value in Class A and Class C on 3/31/99 would have been valued at $13,670 ($13,363 at the maximum offering price) and $12,652, respectively, on 3/31/09. It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Average Annual Total Returns do not include the 2.25% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 2.25% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 3% - 1st year; 2.5% - 2nd year; 2% - 3rd year; 1% - 4th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 8/1/08. Includes interest expense of 0.05% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income relating to the municipal obligations underlying such transactions, and as a result, net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last distribution per share (annualized) by the net asset value. 4 Taxable-equivalent figures assume a maximum 35.00% federal income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Intermediate Municipal Debt Funds Classification contained 161, 130 and 76 funds for the 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 6 Eaton Vance National Limited Maturity Municipals Fund as of March 31, 2009 portfolio composition Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 3/31/09, is as follows, and the average rating is AA. AAA % B % AA % CCC % A % Not Rated % BBB % Fund Statistics 2  Number of Issues: 233  Average Maturity: 11.7 years  Average Effective Maturity: 9.1 years  Average Call Protection: 7.4 years  Average Dollar Price: $ 97.19  TOB Leverage 3 : 0.8 % 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. Tender option bonds (TOBs) are a form of investment leverage that create an opportunity for increased income but, at the same time, create special risks (including the likelihood of greater volatility of net asset value). TOB leverage represents the amount of Floating Rate Notes outstanding at 3/31/09 as a percentage of the Funds net assets plus Floating Rate Notes. 7 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FUN D EXP ENSES Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2008  March 31, 2009). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Eaton Vance AMT-Free Limited Maturity Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/08 ) (3/31/09 ) (10/1/08  3/31/09 ) Actual Class A $ 1,000.00 $ 1,039.20 $ 4.37 Class B $ 1,000.00 $ 1,035.20 $ 7.97 Class C $ 1,000.00 $ 1,036.30 $ 8.17 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,020.60 $ 4.33 Class B $ 1,000.00 $ 1,017.10 $ 7.90 Class C $ 1,000.00 $ 1,016.90 $ 8.10 * Expenses are equal to the Funds annualized expense ratio of 0.86% for Class A shares, 1.57% for Class B shares and 1.61% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2008. 8 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FUN D EXP ENSES CO N T  D Eaton Vance National Limited Maturity Municipals Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (10/1/08 ) (3/31/09 ) (10/1/08  3/31/09 ) Actual Class A $ 1,000.00 $ 998.80 $ 3.69 Class B $ 1,000.00 $ 994.90 $ 7.41 Class C $ 1,000.00 $ 995.60 $ 7.41 Hypothetical (5% return per year before expenses) Class A $ 1,000.00 $ 1,021.20 $ 3.73 Class B $ 1,000.00 $ 1,017.50 $ 7.49 Class C $ 1,000.00 $ 1,017.50 $ 7.49 * Expenses are equal to the Funds annualized expense ratio of 0.74% for Class A shares, 1.49% for Class B shares and 1.49% for Class C shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on September 30, 2008. 9 Eaton Vance AMT-Free Limited Maturity Municipals Fund as of March 31, 2009 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  97 . 9% Principal Amount (000s omitted) Security Value Bond Bank  4.0% $ 1,000 Idaho Board Bank Authority, 5.00%, 9/15/22 $ 1,060,120 1,255 Virginia Resources Authority Infrastructure Revenue, 5.25%, 11/1/26 1,346,766 $ 2,406,886 Education  9.9% $ 280 Indiana University, IN, 5.00%, 8/1/20 $ 302,590 1,000 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.25%, 11/15/19 1,164,180 1,000 Missouri Health and Educational Facilities Authority, (Washington University), 5.25%, 3/15/18 1,176,400 1,000 New York Dormitory Authority, (State University Educational Facilities), 5.25% to 5/15/12 (Put Date), 11/15/23 1,056,090 150 Purdue University, IN, 5.00%, 7/1/21 160,938 1,000 University of Houston, TX, 5.00%, 2/15/21 1,073,340 1,000 University of Pittsburgh, PA, 5.25%, 9/15/23 1,062,840 $ 5,996,378 Electric Utilities  12.3% $ 670 California Department of Water Resource Power Supply, 5.00%, 5/1/22 $ 684,894 1,000 Chesterfield County, VA, Industrial Development Authority, (Virginia Electric and Power Co.), 5.50%, 10/1/09 1,001,950 1,000 Connecticut State Development Authority, (United Illuminating Co.), 5.75% to 2/1/12 (Put Date), 6/1/26 1,000,480 1,000 Energy Northwest Electric Revenue, WA, (Columbia Station), 5.00%, 7/1/24 1,015,110 1,000 Municipal Electric Authority of Georgia, 5.25%, 1/1/21 1,051,000 500 Puerto Rico Electric Power Authority, 5.00%, 7/1/23 433,880 1,000 Salt River, AZ, Agricultural Improvements and Power District, 5.00%, 1/1/21 1,081,700 1,000 Seattle, WA, Municipal Light and Power Revenue, 5.25%, 4/1/20 1,093,570 135 Titus County, TX, Fresh Water Supply District, 4.50%, 7/1/11 133,867 $ 7,496,451 Principal Amount (000s omitted) Security Value Escrowed / Prerefunded  3.9% $ 1,000 Tobacco Settlement Financing Corp., NJ, Prerefunded to 6/1/13, 6.75%, 6/1/39 $ 1,201,470 1,000 Triborough Bridge and Tunnel Authority, NY, Prerefunded to 1/1/22, 5.50%, 1/1/30 1,183,270 $ 2,384,740 General Obligations  4.9% $ 250 Henrico County, VA, (Public Improvements), 5.00%, 12/1/20 $ 283,083 2,000 Salem -Keizer, OR, School District No. 24J, 0.00%, 6/15/17 1,452,780 500 Seattle, WA, 5.00%, 12/1/22 539,070 645 Will Grundy ETC Counties, IL, Community College District No. 525, 5.50%, 6/1/18 728,263 $ 3,003,196 Health Care-Miscellaneous  0.1% $ 100 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.25%, 10/1/24 $ 77,772 $ 77,772 Hospital  5.2% $ 1,000 California Health Facilities Financing Authority, (Catholic Healthcare), 5.125%, 7/1/22 $ 972,010 1,000 Highlands County, FL, Health Facilities Authority, (Adventist Health), 5.00%, 11/15/20 969,940 275 Kent, MI, Hospital Finance Authority, (Spectrum Health), 5.50% to 1/15/15 (Put Date), 1/15/47 280,637 480 Massachusetts Health and Educational Facilities Authority, (Caregroup, Inc.), 5.375%, 7/1/21 443,405 500 West Orange, FL, Healthcare District, 5.50%, 2/1/10 505,205 $ 3,171,197 Insured-Education  3.6% $ 1,000 New York Dormitory Authority, (New York University), (AMBAC), 5.50%, 7/1/22 $ 1,115,350 1,000 Texas University Systems Financing Revenue, (FSA), 5.00%, 3/15/21 1,058,680 $ 2,174,030 S e e notes to financ ial statem e nts 10 Eaton Vance AMT-Free Limited Maturity Municipals Fund as of March 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities  4.9% $ 1,000 North Carolina Eastern Municipal Power Agency, (AGC), 5.25%, 1/1/19 $ 1,042,660 1,000 Northern Municipal Power Agency, MN, (AGC), 5.00%, 1/1/21 1,013,370 850 South Carolina Public Service Authority, (FSA), 5.00%, 1/1/20 916,096 $ 2,972,126 Insured-General Obligations  5.9% $ 1,000 Massachusetts, (AMBAC), 5.50%, 12/1/23 $ 1,139,090 750 Miami-Dade County, FL, (Fire and Rescue Service District), (AMBAC), 5.25%, 4/1/17 813,217 500 New York, NY, (FSA), 5.00%, 4/1/22 511,255 1,000 Philadelphia, PA, (AGC), 5.50%, 7/15/16 1,097,670 $ 3,561,232 Insured-Other Revenue  3.0% $ 490 Louisiana Citizens Property, (AMBAC), 5.00%, 6/1/22 $ 438,178 1,000 New York, NY, Industrial Development Agency, (Yankee Stadium), (AGC), 0.00%, 3/1/12 900,060 500 Saint Johns County, FL, Industrial Development Authority, (Professional Golf Hall of Fame), (NPFG), 5.00%, 9/1/20 511,470 $ 1,849,708 Insured-Special Tax Revenue  6.2% $ 1,755 Julington Creek Plantation, FL, Community Development District, (NPFG), 4.75%, 5/1/19 $ 1,578,412 700 Mesa, AZ, Street and Highway Revenue, (FSA), 5.00%, 7/1/20 759,570 1,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 5.50%, 7/1/23 910,470 500 Tamarac, FL, Sales Tax, (FGIC), (NPFG), 5.00%, 4/1/18 516,430 $ 3,764,882 Insured-Transportation  2.5% $ 1,000 Idaho Housing and Finance Association, (Grant and Revenue Anticipation Bonds Federal Highway Trust Fund), (AGC), 5.25%, 7/15/21 $ 1,089,810 420 New Orleans, LA, Aviation Board Revenue, (AGC), 6.00%, 1/1/23 425,519 $ 1,515,329 Principal Amount (000s omitted) Security Value Insured-Water and Sewer  5.7% $ 1,000 Bossier City, LA, Utilities Revenue, (BHAC), 5.00%, 10/1/21 $ 1,068,440 1,000 Portland, OR, Sewer System Revenue, (FSA), 5.00%, 6/15/23 1,070,430 1,000 Sunrise, FL, Utilities Systems, (AMBAC), 5.50%, 10/1/18 1,069,040 250 Tallahassee, FL, Consolidated Utility System, (FGIC), (NPFG), 5.50%, 10/1/19 279,915 $ 3,487,825 Nursing Home  0.4% $ 235 Orange County, FL, Health Facilities Authority, (Westminster Community Care Services), 6.50%, 4/1/12 $ 231,776 $ 231,776 Other Revenue  2.1% $ 965 Buckeye, OH, Tobacco Settlement Financing Authority, 5.125%, 6/1/24 $ 691,432 530 Virginia Public Building Authority, Public Facilities Revenue, 5.25%, 8/1/20 600,257 $ 1,291,689 Senior Living / Life Care  0.5% $ 590 North Miami, FL, Health Care Facilities Authority, (Imperial Club), 6.125%, 1/1/42 $ 329,916 $ 329,916 Special Tax Revenue  5.8% $ 420 Arbor Greene, FL, Community Development District, 5.00%, 5/1/19 $ 365,308 310 Concorde Estates, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/11 164,861 80 Covington Park, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/21 74,065 150 Dupree Lakes, FL, Community Development District, 5.00%, 11/1/10 103,848 230 Dupree Lakes, FL, Community Development District, 5.00%, 5/1/12 144,601 130 FishHawk, FL, Community Development District II, 5.125%, 11/1/09 104,169 60 Longleaf, FL, Community Development District, 6.20%, 5/1/09 58,452 500 Mahoning County, OH, (Sales Tax), 5.60%, 12/1/11 516,370 1,000 Massachusetts Transportation Authority, 5.25%, 7/1/20 1,152,470 S e e notes to financ ial statem e nts 11 Eaton Vance AMT-Free Limited Maturity Municipals Fund as of March 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 170 New River, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/13 $ 70,611 275 North Springs, FL, Improvement District, (Heron Bay), 7.00%, 5/1/19 268,301 140 North Springs, FL, Improvement District, (Heron Bay North Assessment Area), 5.00%, 5/1/14 114,139 100 Poinciana West, FL, West Community Development District, 5.875%, 5/1/22 77,882 100 Sterling Hill, FL, Community Development District, (Capital Improvements), 5.10%, 5/1/11 52,089 115 Sterling Hill, FL, Community Development District, (Capital Improvements), 5.50%, 11/1/10 100,213 520 Tisons Landing, FL, Community Development District, (Capital Improvements), 5.00%, 11/1/11 190,981 $ 3,558,360 Transportation  9.1% $ 1,000 Maryland Transportation Authority, 5.25%, 3/1/19 $ 1,165,130 1,000 Ohio Major New Street Infrastructure Project Revenue, 5.75%, 6/15/19 1,156,870 1,000 Phoenix, AZ, Civic Improvements Corp., 5.00%, 7/1/21 1,047,450 1,000 Port Authority of New York and New Jersey, 5.00%, 7/15/23 1,045,980 1,000 Texas State Transportation Commission First Tier, 5.00%, 4/1/21 1,092,740 $ 5,508,170 Water and Sewer  7.9% $ 750 Austin, TX, Water and Wastewater System Revenue, 5.00%, 11/15/21 $ 804,877 1,000 Fairfax County, VA, Water Revenue, 5.25%, 4/1/23 1,136,810 600 Massachusetts Water Pollution Abatement Trust, 5.25%, 8/1/19 696,462 970 New York, NY, Municipal Water Finance, 5.00%, 6/15/21 1,019,451 1,000 New York Environmental Facilities Corp., Clean Water, 5.50%, 6/15/16 1,164,320 $ 4,821,920 Total Tax-Exempt Investments  97.9% (identified cost $58,718,898) $ 59,603,583 Other Assets, Less Liabilities  2.1% $ 1,289,325 Net Assets  100.0% $ 60,892,908 Industry and sector classifications included in the Portfolio of Investments are unaudited. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. At March 31, 2009, the concentration of the Funds investments in the various states, determined as a percentage of net assets, is as follows: Florida 14.3 % New York 13.1 % Others, representing less than 10% individually 70.5 % The Fund invests primarily in debt securities issued by municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2009, 32.4% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.3% to 9.3% of total investments. (1) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. (2) Defaulted bond. S e e notes to financ ial statem e nts 12 Eaton Vance National Limited Maturity Municipals Fund as of March 31, 2009 PORTFOLIO OF INVESTMENTS Tax - Exe mpt Inve stme nts  99 . 5 % Principal Amount (000s omitted) Security Value Cogeneration  0.7% $ 1,620 Carbon County, PA, Industrial Development Authority, (Panther Creek Partners), (AMT), 6.65%, 5/1/10 $ 1,621,636 985 Ohio Water Development Authority, Solid Waste Disposal, (Bay Shore Power), (AMT), 6.625%, 9/1/20 819,185 625 Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMT), 5.125%, 12/1/15 497,000 1,600 Western Generation Agency, OR, (Wauna Cogeneration), (AMT), 5.00%, 1/1/12 1,474,336 $ 4,412,157 Education  1.1% $ 2,000 Illinois Educational Facility Authority, (Art Institute of Chicago), 4.45%, 3/1/34 $ 2,100,800 420 Maryland Industrial Development Financing Authority, (Our Lady of Good Counsel High School), 5.50%, 5/1/20 321,254 250 Maryland State Health and Higher Educational Facilities Authority, (Washington Christian Academy), 5.25%, 7/1/18 171,457 1,580 Missouri State Health and Educational Facilities Authority, (St. Louis University), 5.50%, 10/1/16 1,824,600 1,700 University of Illinois, 0.00%, 4/1/15 1,405,985 1,000 University of Illinois, 0.00%, 4/1/16 786,690 $ 6,610,786 Electric Utilities  8.8% $ 6,705 California Department of Water Resource Power Supply, 5.00%, 5/1/22 $ 6,854,052 6,500 Chesterfield County, VA, Industrial Development Authority, (Virginia Electric and Power Co.), 5.50%, 10/1/09 6,512,675 2,000 Connecticut State Development Authority, Pollution Control Revenue, (Connecticut Light and Power Co.), (AMT), 5.25% to 4/1/10 (Put Date), 5/1/31 2,003,560 2,900 Delaware County, PA, Industrial Development Authority Pollution Control, (Peco Energy Co.), 4.00%, 12/1/12 2,975,023 2,000 Municipal Electric Authority of Georgia, 5.25%, 1/1/21 2,102,000 2,500 New Hampshire Business Finance Authority Pollution Control, (Central Maine Power Co.), 5.375%, 5/1/14 2,453,125 3,000 New Hampshire Business Finance Authority Pollution Control, (United Illuminating Co.), (AMT), 7.125% to 2/1/12 (Put Date) , 7/1/27 3,010,590 Principal Amount (000s omitted) Security Value Electric Utilities (continued) $ 3,050 New York Energy Research and Development Authority Facility, (AMT), 4.70% to 10/1/12 (Put Date), 6/1/36 $ 3,050,061 1,000 North Carolina Municipal Power Agency, (Catawba), 6.375%, 1/1/13 1,031,250 3,800 Ohio Air Quality Development Authority, (Ohio Power Company), (AMT), 7.125% to 6/1/10 (Put Date), 6/1/41 3,819,646 5,000 Pennsylvania Economic Development Financing Authority, Pollution Control, (PPL Electric Utility Corp.), 4.85% to 10/1/10 (Put Date), 10/1/23 5,072,650 3,000 Rapides Finance Authority, LA, (Cleco Power LLC), (AMT), 6.00% to 10/1/11 (Put Date), 10/1/38 3,010,680 6,500 Rapides Finance Authority, LA, (Cleco Power LLC), (AMT), 5.25% to 3/1/13 (Put Date), 11/1/37 6,193,525 1,250 Sam Rayburn, TX, Municipal Power Agency, Power Supply System, 6.00%, 10/1/16 1,204,762 685 San Antonio, TX, Electric and Natural Gas, 4.50%, 2/1/21 685,185 1,365 Titus County, TX, Fresh Water Supply District, 4.50%, 7/1/11 1,353,548 2,500 Wake County, NC, Industrial Facilities and Pollution Control Financing Authority, (Carolina Power and Light Co.), 5.375%, 2/1/17 2,575,750 $ 53,908,082 Escrowed / Prerefunded  3.0% $ 1,500 California Department of Water Resource Power Supply, Prerefunded to 5/1/12, 5.125%, 5/1/18 $ 1,693,350 45 Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), Escrowed to Maturity, 5.00%, 11/15/16 52,569 65 Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), Prerefunded to 11/15/16, 5.125%, 11/15/20 75,417 85 Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), Prerefunded to 11/15/16, 5.125%, 11/15/22 98,623 3,000 Massachusetts Turnpike Authority, Escrowed to Maturity, 5.00%, 1/1/20 3,441,870 65 Mesquite, TX, Health Facilities Development, (Christian Care Centers), Escrowed to Maturity, 7.00%, 2/15/10 67,673 2,000 Michigan Hospital Finance Authority, (Henry Ford Health System), Prerefunded to 3/1/13, 5.50%, 3/1/14 2,264,420 1,235 New Jersey Educational Facilities Authority, (Stevens Institute of Technology), Escrowed to Maturity, 5.00%, 7/1/12 1,377,630 1,195 North Carolina Eastern Municipal Power Agency, Escrowed to Maturity, 4.00%, 1/1/18 1,288,712 S e e notes to financ ial statem e nts 13 Eaton Vance National Limited Maturity Municipals Fund as of March 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D (000s omitted) Security Value Escrowed / Prerefunded (continued) $ 2,000 Orange County, FL, Health Facilities Authority, (Adventist Health System), Prerefunded to 11/15/12, 5.25%, 11/15/18 $ 2,236,760 5,000 Triborough Bridge and Tunnel Authority, NY, Escrowed to Maturity, 5.50%, 1/1/17 5,774,250 $ 18,371,274 General Obligations  5.4% $ 1,000 Chemeketa, OR, Community College District, 5.50%, 6/15/22 $ 1,112,630 10,000 Maryland State and Local Facilities, 5.00%, 8/1/18 11,482,100 1,035 New York, NY, 5.625%, 12/1/13 1,101,478 15,320 Salem -Keizer, OR, School District No. 24, 0.00%, 6/15/23 7,581,255 10,000 Wake County, NC, 5.00%, 2/1/16 11,548,200 $ 32,825,663 Health Care-Miscellaneous  0.3% $ 640 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 5.60%, 10/1/14 $ 590,643 1,200 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.25%, 10/1/24 933,264 290 Tax Revenue Exempt Securities Trust, Community Health Provider, (Pooled Loan Program Various States Trust Certificates), 6.00%, 12/1/36 297,323 $ 1,821,230 Hospital  8.7% $ 6,500 California Health Facilities Financing Authority, (Catholic Healthcare), 5.125%, 7/1/22 $ 6,318,065 550 Colorado Health Facilities Authority, (Parkview Episcopal Medical Center), 5.75%, 9/1/09 555,401 2,500 Cuyahoga County, OH, (Cleveland Clinic Health System), 6.00%, 1/1/17 2,747,250 2,500 Henderson, NV, Health Care Facilities, (Catholic Healthcare West), 5.00%, 7/1/13 2,564,700 1,205 Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), 5.00%, 11/15/16 1,222,858 1,860 Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), 5.125%, 11/15/20 1,825,590 2,835 Highlands County, FL, Health Facilities Authority, (Adventist Bolingbrook), 5.125%, 11/15/22 2,686,956 2,760 Kent, MI, Hospital Finance Authority, (Spectrum Health), 5.50% to 1/15/15 (Put Date), 1/15/47 2,816,580 1,000 Lexington County, SC, (Health Services, Inc.), 5.00%, 11/1/15 1,021,490 5,260 Massachusetts Health and Educational Facilities Authority, (Caregroup, Inc.), 5.375%, 7/1/21 4,858,978 Principal Amount (000s omitted) Security Value Hospital (continued) $ 7,470 Michigan Hospital Finance Authority, (Ascension Health Care), 5.00% to 11/1/12 (Put Date), 11/1/27 $ 7,858,266 1,000 Michigan Hospital Finance Authority, (Memorial Healthcare Center), 5.875%, 11/15/21 896,970 2,000 Michigan Hospital Finance Authority, (Oakwood Obligations Group), 5.00%, 7/15/12 2,003,220 1,750 Michigan Hospital Finance Authority, (Oakwood Obligations Group), 5.00%, 7/15/13 1,747,060 2,085 New York Dormitory Authority, (NYU Hospital Center), 5.25%, 7/1/24 1,481,455 1,740 Saginaw, MI, Hospital Finance Authority, 5.125%, 7/1/22 1,611,779 2,000 South Carolina Jobs Economic Development Authority, (Palmetto Health Alliance), 6.00%, 8/1/12 2,032,140 6,785 South Miami, FL, Health Facilities Authority, (Baptist Health), 5.00%, 8/15/15 6,964,328 1,000 Sullivan County, TN, Health Educational and Housing Facilities Board, (Wellmont Health System), 5.00%, 9/1/19 722,010 1,000 University of Kansas Hospital Authority, 5.00%, 9/1/16 1,060,440 250 University of Kansas Hospital Authority, 5.00%, 9/1/17 262,542 $ 53,258,078 Housing  0.5% $ 2,500 California Housing Finance Agency, (AMT), 4.75%, 8/1/21 $ 2,250,600 600 Georgia Private Colleges and Universities Authority, Student Housing Revenue, (Mercer Housing Corp.), 6.00%, 6/1/31 445,872 640 Sandoval County, NM, Multifamily, 6.00%, 5/1/32 450,567 95 Texas Student Housing Corp., (University of North Texas), 3.281%, 7/1/49 80,974 $ 3,228,013 Industrial Development Revenue  9.0% $ 400 Austin, TX, (Cargoport Development LLC), (AMT), 8.30%, 10/1/21 $ 360,604 1,500 Dallas-Fort Worth, TX, International Airport Facilities Improvements Corp., (AMT), 9.00%, 5/1/29 782,685 3,000 De Soto Parish, LA, (International Paper Co.), (AMT), 5.00%, 11/1/18 2,022,510 860 Denver, CO, City and County Special Facilities, (United Airlines), (AMT), 5.25%, 10/1/32 387,568 1,905 Denver, CO, City and County Special Facilities, (United Airlines), (AMT), 5.75%, 10/1/32 910,933 S e e notes to financ ial statem e nts 14 Eaton Vance National Limited Maturity Municipals Fund as of March 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Industrial Development Revenue (continued) $ 4,400 Gilliam County, OR, Solid Waste Revenue, 4.15% to 5/1/09 (Put Date) , 8/1/25 $ 4,392,036 2,000 Gulf Coast, TX, Waste Disposal Authority, (Waste Management), (AMT), 4.55%, 4/1/12 1,880,080 1,630 Houston, TX, Industrial Development Corp., (AMT), 6.375%, 1/1/23 1,270,259 9,990 Liberty Development Corp., NY, (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 8,523,468 1,000 Massachusetts Development Finance Agency, (Waste Management, Inc.), (AMT), 6.90% to 12/1/09 (Put Date), 12/1/29 1,004,220 1,000 Michigan Strategic Fund, (Waste Management, Inc.), (AMT), 4.50%, 12/1/13 908,320 5,650 Mission, TX, Economic Development Corp., (Allied Waste Industries), (AMT), 5.20%, 4/1/18 4,909,228 1,430 Mississippi Business Finance Corp., (Air Cargo), (AMT), 7.25%, 7/1/34 1,070,927 1,440 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/19 965,880 3,000 New York, NY, Industrial Development Agency, (American Airlines, Inc.  JFK International Airport), (AMT), 7.50%, 8/1/16 2,373,300 2,750 New York, NY, Industrial Development Agency, (Terminal One Group), (AMT), 5.50%, 1/1/14 2,624,270 5,000 New York, NY, Industrial Development Agency, (Terminal One Group), (AMT), 5.50%, 1/1/15 4,702,200 1,850 Ohio Water Development Authority, Solid Waste Disposal, (Allied Waste North America, Inc.), (AMT), 5.15%, 7/15/15 1,651,606 10,175 St. John Baptist Parish, LA, (Marathon Oil Corp.), 5.125%, 6/1/37 7,127,994 2,825 Toledo-Lucas County, OH, Port Authority, (Cargill, Inc.), 4.50%, 12/1/15 2,910,965 7,605 Virgin Islands Public Financing Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 4,614,334 $ 55,393,387 Insured-Education  1.2% $ 2,025 New York Dormitory Authority, (Educational Housing Services), (AMBAC), 5.25%, 7/1/21 $ 1,934,948 5,150 New York Dormitory Authority, (Rochester Institute of Technology), (AMBAC), 5.25%, 7/1/22 5,213,397 500 Southern Illinois University, Housing and Auxiliary Facilities, (NPFG), 0.00%, 4/1/17 355,845 $ 7,504,190 Principal Amount (000s omitted) Security Value Insured-Electric Utilities  4.1% $ 5,435 California Pollution Control Financing Authority, (Pacific Gas and Electric), (FGIC), 4.75%, 12/1/23 $ 4,485,940 750 California Pollution Control Financing Authority, (Pacific Gas and Electric), (NPFG), (AMT), 5.35%, 12/1/16 727,530 8,000 Hillsborough County, FL, Industrial Development Authority, Pollution Control Revenue, (Tampa Electric Co.), (AMBAC), 5.00% to 3/15/12 (Put Date), 12/1/34 8,048,880 3,000 Illinois Municipal Electric Agency Power Supply, (FGIC), (NPFG), 5.25%, 2/1/16 3,292,020 4,225 Long Island Power Authority, NY, (FGIC), (NPFG), 5.00%, 12/1/19 4,252,294 3,465 New Hampshire Business Finance Authority Pollution Control, (Public Service of New Hampshire), (NPFG), (AMT), 4.75%, 5/1/21 2,868,777 400 Piedmont, SC, Municipal Power Agency, (NPFG), 5.00%, 1/1/15 401,872 1,000 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/18 957,390 $ 25,034,703 Insured-Escrowed / Prerefunded  2.6% $ 425 Metropolitan Transportation Authority, NY, Commuter Facilities, (AMBAC), Escrowed to Maturity, 5.00%, 7/1/20 $ 428,770 1,000 Metropolitan Transportation Authority, NY, Transit Facilities, (FGIC), Prerefunded to 10/1/15, 4.50%, 4/1/18 1,142,500 3,000 Montgomery, AL, BMC Special Care Facilities Financing Authority, (Baptist Health Montgomery), (NPFG), Prerefunded to 11/15/14, 5.00%, 11/15/17 3,432,150 2,000 Montgomery, AL, BMC Special Care Facilities Financing Authority, (Baptist Health Montgomery), (NPFG), Prerefunded to 11/15/14, 5.00%, 11/15/18 2,288,100 1,000 Montgomery, AL, BMC Special Care Facilities Financing Authority, (Baptist Health Montgomery), (NPFG), Prerefunded to 11/15/14, 5.00%, 11/15/22 1,144,050 5,000 Montgomery, AL, BMC Special Care Facilities Financing Authority, (Baptist Health Montgomery), (NPFG), Prerefunded to 11/15/14, 5.00%, 11/15/24 5,720,250 1,400 Springfield, OH, City School District, Clark County, (FGIC), Prerefunded to 12/1/11, 5.00%, 12/1/17 1,570,310 $ 15,726,130 S e e notes to financ ial statem e nts 15 Eaton Vance National Limited Maturity Municipals Fund as of March 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-General Obligations  7.9% $ 8,000 Boston, MA, (NPFG), 0.125%, 3/1/22 $ 4,459,440 500 Hillsborough Township, NJ, School District, (FSA), 5.375%, 10/1/18 582,775 5,000 Jackson Township, NJ, School District, (Baptist Healthcare Systems), (NPFG), 5.25%, 6/15/23 5,609,600 1,055 Linn County, OR, Community School District No. 9, (Lebanon), (FGIC), (NPFG), 5.25%, 6/15/21 1,201,350 625 Linn County, OR, Community School District No. 9, (Lebanon), (FGIC), (NPFG), 5.25%, 6/15/22 704,300 10,000 Miami, FL, (Homeland Defense), (NPFG), 5.00%, 1/1/19 10,517,200 5,580 New Orleans, LA, (NPFG), 5.25%, 12/1/15 5,494,961 3,440 Philadelphia, PA, (AGC), 5.25%, 7/15/15 3,758,922 5,000 Puerto Rico, (AGC), 5.00%, 7/1/16 5,032,850 2,150 Springfield, OH, City School District, Clark County, (AMBAC), 4.30%, 12/1/14 2,264,186 1,000 St. Louis, MO, Board of Education, (FSA), 0.00%, 4/1/16 792,120 10,000 Washington, (AMBAC), 0.00%, 12/1/22 5,252,000 4,275 West Virginia, (FGIC), (NPFG), 0.00%, 11/1/21 2,432,988 $ 48,102,692 Insured-Hospital  1.7% $ 1,000 Harris County, TX, Hospital District, (NPFG), 5.00%, 2/15/11 $ 1,044,300 1,000 Harris County, TX, Hospital District, (NPFG), 5.00%, 2/15/12 1,056,900 1,000 Harris County, TX, Hospital District, (NPFG), 5.00%, 2/15/13 1,059,640 500 Harris County, TX, Hospital District, (NPFG), 5.00%, 2/15/14 526,685 3,555 Waco, TX, Health Facilities Development Corp., (Hillcrest Health System), (NPFG), 5.00%, 8/1/19 3,452,829 3,745 Waco, TX, Health Facilities Development Corp., (Hillcrest Health System), (NPFG), 5.00%, 8/1/20 3,446,561 $ 10,586,915 Insured-Lease Revenue / Certificates of Participation  0.7% $ 2,000 New York Dormitory Authority, (SUNY), (XLCA), 5.25% to 7/1/13 (Put Date), 7/1/32 $ 2,110,300 2,100 Texas Public Finance Authority, (NPFG), 0.00%, 2/1/12 1,942,143 $ 4,052,443 Principal Amount (000s omitted) Security Value Insured-Other Revenue  2.9% $ 10,285 Citizens Property Insurance Corp., FL, (Senior Secured High Risk Account), (NPFG), 5.00%, 3/1/13 $ 10,399,267 4,905 Louisiana Citizens Property, (AMBAC), 5.00%, 6/1/22 4,386,247 1,000 Louisiana Public Facility Authority, (Roman Catholic Church of New Orleans), (CIFG), 5.00%, 7/1/19 940,210 1,000 Missouri Development Finance Board Cultural Facility, (Nelson Gallery Foundation), (NPFG), 5.25%, 12/1/14 1,074,390 1,250 New York, NY, Industrial Development Agency, (Queens Baseball Stadium Project), (AMBAC), 5.00%, 1/1/23 1,132,875 $ 17,932,989 Insured-Pooled Loans  2.8% $ 5,000 Louisiana Public Facility Authority, (Hurricane Recovery), (AMBAC), 5.00%, 6/1/19 $ 5,017,300 14,205 Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.60%, 1/1/22 12,151,241 $ 17,168,541 Insured-Special Tax Revenue  5.6% $ 3,000 Arlington, TX, (Dallas Cowboys), (NPFG), 5.00%, 8/15/34 $ 3,019,830 7,020 Denver, CO, Convention Center, (XLCA), 5.25%, 12/1/22 5,563,350 1,000 Denver, CO, Convention Center, (XLCA), 5.25%, 12/1/23 782,700 10,000 Garden State Preservation Trust, NJ, Open Space and Farmland, (FSA), 5.25%, 11/1/20 11,383,400 2,770 Julington Creek Plantation, FL, Community Development District, (NPFG), 4.75%, 5/1/19 2,491,283 4,920 Massachusetts Special Obligations, (FGIC), (NPFG), 5.50%, 1/1/29 5,008,855 5,000 Massachusetts Special Obligations, (FSA), 5.50%, 6/1/21 5,845,600 $ 34,095,018 Insured-Transportation  7.0% $ 2,295 Chicago, IL, OHare International Airport, (NPFG), (AMT), 5.75%, 1/1/17 $ 2,289,102 1,000 Denver, CO, City and County Airport, (FSA), (AMT), 5.00%, 11/15/11 1,027,350 1,000 Houston, TX, Airport System, (FGIC), (NPFG), (AMT), 5.50%, 7/1/12 1,034,150 1,045 Idaho Housing and Finance Association, (Grant and Revenue Anticipation Bonds Federal Highway Trust Fund), (AGC), 5.25%, 7/15/21 1,138,851 S e e notes to financ ial statem e nts 16 Eaton Vance National Limited Maturity Municipals Fund as of March 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $ 1,000 Idaho Housing and Finance Association, (Grant and Revenue Anticipation Bonds Federal Highway Trust Fund), (AGC), 5.25%, 7/15/25 $ 1,049,770 2,000 Kenton County, KY, Airport, (Cincinnati/Northern Kentucky), (NPFG), (AMT), 5.625%, 3/1/13 2,056,640 2,500 Massachusetts Port Authority, (Delta Airlines), (AMBAC), (AMT), 5.50%, 1/1/15 1,765,125 8,125 Miami-Dade County, FL, Aviation, (NPFG), (AMT), 5.25%, 10/1/15 7,987,850 1,000 Miami-Dade County, FL, Aviation, (Miami International Airport), (FGIC), (NPFG), (AMT), 5.50%, 10/1/13 1,014,500 2,000 Minneapolis and St. Paul, MN, Metropolitan Airport Commission, (FGIC), (NPFG), (AMT), 5.25%, 1/1/11 2,011,120 1,430 Minneapolis and St. Paul, MN, Metropolitan Airport Commission, (FGIC), (NPFG), (AMT), 6.00%, 1/1/11 1,472,886 5,000 New Jersey Transportation Trust Fund Authority, (FGIC), (NPFG), 5.50%, 12/15/20 5,367,800 1,040 New Orleans, LA, Aviation Board Revenue, (AGC), 6.00%, 1/1/23 1,053,666 1,000 Ohio Turnpike Commission, (FGIC), (NPFG), 5.50%, 2/15/18 1,142,190 1,000 Port Seattle, WA, (NPFG), (AMT), 6.00%, 2/1/11 1,039,460 9,285 St. Louis, MO, Lambert-St. Louis International Airport, (FSA), 5.00%, 7/1/20 9,447,580 2,000 Wayne Charter County, MI, Metropolitan Airport, (FGIC), (NPFG), (AMT), 5.50%, 12/1/15 2,012,020 $ 42,910,060 Insured-Water and Sewer  1.0% $ 3,125 Kansas City, MO, Water Revenue, (BHAC), 5.00%, 12/1/23 $ 3,324,844 2,425 Sunrise, FL, Utilities Systems, (AMBAC), 5.50%, 10/1/18 2,592,422 $ 5,917,266 Lease Revenue / Certificates of Participation  2.4% $ 5,265 Charleston, SC, Educational Excellence Finance Corp., (Charleston County School District Project), 5.00%, 12/1/20 $ 5,380,672 2,240 Lexington County, SC, One School Facilities Corp., 5.00%, 12/1/20 2,269,031 1,945 Lexington County, SC, One School Facilities Corp., 5.00%, 12/1/22 1,934,205 3,385 New Jersey Economic Development Authority, (School Facilities Construction), 5.50%, 9/1/19 3,704,307 Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation (continued) $ 1,755 Newberry, SC, (Newberry County School District Project), 5.25%, 12/1/24 $ 1,580,307 $ 14,868,522 Nursing Home  0.3% $ 2,565 Connecticut State Development Authority, (Alzheimers Resource Center), 5.20%, 8/15/17 $ 2,015,449 $ 2,015,449 Other Revenue  3.8% $ 1,000 Arizona Health Facilities Authority, (Blood Systems, Inc.), 5.00%, 4/1/21 $ 955,650 890 Barona, CA, (Band of Mission Indians), 8.25%, 1/1/20 722,511 4,490 Buckeye, OH, Tobacco Settlement Financing Authority, 5.125%, 6/1/24 3,217,130 1,220 Central Falls, RI, Detention Facility, 7.25%, 7/15/35 830,588 400 Mohegan Tribe, CT, Gaming Authority, 5.375%, 1/1/11 340,404 4,500 Non-Profit Preferred Funding Trust, Various States, 4.47%, 9/15/37 2,862,090 5,130 Northern Tobacco Securitization Corp., AK, 4.625%, 6/1/23 4,210,396 195 Otero County, NM, Jail Project Revenue, 5.50%, 4/1/13 176,120 700 Otero County, NM, Jail Project Revenue, 5.75%, 4/1/18 579,054 5,250 Seminole Tribe of Florida, 5.75%, 10/1/22 4,042,343 1,700 Silicon Valley Tobacco Securitization Authority, CA, 0.00%, 6/1/36 108,766 4,580 Tennessee Energy Acquisition Corp., 5.25%, 9/1/17 3,691,617 1,415 White Earth Band of Chippewa Indians, MN, 6.375%, 12/1/11 1,279,868 265 Willacy County, TX, Local Government Corp., 6.00%, 9/1/10 256,411 $ 23,272,948 Pooled Loans  0.5% $ 1,120 Idaho Board Bank Authority, 5.00%, 9/15/21 $ 1,201,144 1,300 Ohio Economic Development, (Ohio Enterprise Bond Fund), (AMT), 4.60%, 6/1/20 1,353,508 790 Ohio Economic Development, (Ohio Enterprise Bond Fund), (AMT), 5.25%, 12/1/15 817,895 $ 3,372,547 S e e notes to financ ial statem e nts 17 Eaton Vance National Limited Maturity Municipals Fund as of March 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Senior Living / Life Care  1.0% $ 1,105 Arizona Health Facilities Authority, (Care Institute, Inc.  Mesa), 7.625%, 1/1/49 $ 742,472 1,000 California Statewide Communities Development Authority, (Senior Living-Presbyterian Homes), 4.50%, 11/15/16 876,260 500 Kansas City, MO, Industrial Development Revenue, (Kingswood Manor), 5.80%, 11/15/17 400,855 200 Maryland Health and Higher Educational Facilities Authority, (Edenwald), 4.85%, 1/1/13 185,922 1,350 Maryland Health and Higher Educational Facilities Authority, (King Farm Presbyterian Community), 5.00%, 1/1/17 1,033,884 1,150 Massachusetts Development Finance Agency, (Linden Ponds, Inc.), 5.50%, 11/15/22 785,301 640 Massachusetts Development Finance Agency, (Volunteers of America), 5.00%, 11/1/17 512,614 750 New Jersey Economic Development Authority, (Seabrook Village, Inc.), 5.00%, 11/15/12 707,805 495 North Miami, FL, Health Care Facilities Authority, (Imperial Club), 6.125%, 1/1/42 276,794 460 St. Joseph County, IN, Holy Cross Village, 5.55%, 5/15/19 361,638 $ 5,883,545 Solid Waste  1.0% $ 4,000 Massachusetts Industrial Finance Agency, (Ogden Haverhill), (AMT), 5.50%, 12/1/13 $ 3,632,680 3,000 Niagara County, NY, Industrial Development Agency, (American Ref-Fuel Co., LLC), (AMT), 5.55% to 11/15/13 (Put Date) , 11/15/24 2,775,270 $ 6,407,950 Special Tax Revenue  3.1% $ 895 Arbor Greene, FL, Community Development District, 5.00%, 5/1/19 $ 778,453 250 Black Hawk, CO, Device Tax, 5.00%, 12/1/18 213,468 1,154 Bridgeville, DE, (Heritage Shores Special Development District), 5.125%, 7/1/35 751,900 265 Concorde Estates, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/11 140,930 245 Covington Park, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/21 226,823 2,000 Detroit, MI, Downtown Development Authority Tax Increment, 0.00%, 7/1/21 936,600 530 Dupree Lakes, FL, Community Development District, 5.00%, 11/1/10 366,930 1,955 Dupree Lakes, FL, Community Development District, 5.00%, 5/1/12 1,229,108 685 FishHawk, FL, Community Development District II, 5.125%, 11/1/09 548,891 Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 250 Frederick County, MD, Urbana Community Development Authority, 6.625%, 7/1/25 $ 189,810 45 Longleaf, FL, Community Development District, 6.20%, 5/1/09 43,839 3,750 Mahoning County, OH, (Sales Tax), 5.00%, 12/1/10 3,789,637 2,000 Mahoning County, OH, (Sales Tax), 5.60%, 12/1/11 2,065,480 3,000 New Jersey Economic Development Authority, (Cigarette Tax), 5.50%, 6/15/16 2,734,110 1,130 New River, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/13 469,357 840 North Springs, FL, Improvement District, (Heron Bay North Assessment Area), 5.00%, 5/1/14 684,835 375 Park Meadows, CO, Business Improvement District, 5.00%, 12/1/17 297,660 1,335 Poinciana West, FL, West Community Development District, 5.875%, 5/1/22 1,039,725 1,390 Sterling Hill, FL, Community Development District, (Capital Improvements), 5.10%, 5/1/11 724,037 350 Sterling Hill, FL, Community Development District, (Capital Improvements), 5.50%, 11/1/10 304,997 2,960 Tisons Landing, FL, Community Development District, (Capital Improvements), 5.00%, 11/1/11 1,087,119 125 Tiverton, RI, Obligation Tax Increment, (Mount Hope Bay Village), 6.00%, 5/1/09 125,080 $ 18,748,789 Transportation  8.1% $ 1,140 Branson, MO, Regional Airport Transportation Development District, (Branson Airport LLC), (AMT), 6.00%, 7/1/25 $ 722,646 3,510 Branson, MO, Regional Airport Transportation Development District, (Branson Airport LLC), (AMT), 6.00%, 7/1/37 1,995,610 3,000 Georgia State Road and Tollway Authority, (Federal Highway Grant Anticipation Revenue Bonds), 5.00%, 6/1/21 3,181,710 7,700 Idaho Housing and Finance Association, (Grant and Revenue Anticipation Bonds Federal Highway Trust Fund), 4.75%, 7/15/19 8,137,437 2,500 Louisiana Offshore Terminal Authority, Deepwater Port Revenue, (Loop, LLC), 5.25%, 9/1/15 2,577,875 10,000 Maryland Transportation Authority, 5.00%, 3/1/18 11,363,600 5,000 Metropolitan Airport Authority System, DC, (AMT), 5.50%, 10/1/19 5,062,700 5,000 New Jersey Transportation Trust Fund Authority, 5.25%, 12/15/21 5,228,300 S e e notes to financ ial statem e nts 18 Eaton Vance National Limited Maturity Municipals Fund as of March 31, 2009 PORTFOLIO OF INVESTMENTS CO N T  D Principal Amount (000s omitted) Security Value Transportation (continued) $ 1,000 Port Authority of New York and New Jersey, 5.375%, 3/1/28 $ 1,045,240 10,000 Port Authority of New York and New Jersey, (AMT), 5.25%, 9/15/23 10,016,000 $ 49,331,118 Water and Sewer  4.3% $ 5,000 Fairfax County, VA, Water Authority, 5.00%, 4/1/18 $ 5,684,850 3,000 Massachusetts Water Pollution Abatement Trust, 5.00%, 8/1/25 3,255,480 10,000 Virginia State Resources Authority, Clean Water Revenue, (Revolving Fund), 5.00%, 10/1/19 11,244,800 5,000 Virginia State Resources Authority, Clean Water Revenue, (Revolving Fund), 5.50%, 10/1/19 5,941,100 $ 26,126,230 Total Tax-Exempt Investments  99.5% (identified cost $642,752,245) $ 608,886,715 Other Assets, Less Liabilities  0.5% $ 3,005,799 Net Assets  100.0% $ 611,892,514 (1) When-issued security. (2) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2009, the aggregate value of these securities is $9,995,106 or 1.6% of the Funds net assets. (3) Security represents the underlying municipal bond of a tender option bond trust (see Note 1I). (4) Security is in default and making only partial interest payments. (5) Security (or a portion thereof) has been segregated to cover payable for when-issued securities. (6) Security is in default with respect to scheduled principal payments. (7) Defaulted bond. (8) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. agencies. The aggregate percentage insured by an individual financial institution ranged from 0.2% to 19.1% of total investments. Industry and sector classifications included in the Portfolio of Investments are unaudited. AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. NPFG - National Public Finance Guaranty Corp. SUNY - State University of New York XLCA - XL Capital Assurance, Inc. At March 31, 2009, the concentration of the Funds investments in the various states, determined as a percentage of net assets, is as follows: Florida 11.5 % Others, representing less than 10% individually 88.0 % The Fund invests primarily in debt securities issued by municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2009, 37.6% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance S e e notes to financ ial statem e nts 19 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FINANCIAL STATEMENTS S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of March 31, 2009 AMT-Free National Limited Fund Limited Fund Assets Investments  Identified cost $ 58,718,898 $ 642,752,245 Unrealized appreciation (depreciation) 884,685 (33,865,530 ) Investments, at value $ 59,603,583 $ 608,886,715 Cash $ 1,539,440 $ 2,957,180 Interest receivable 806,621 8,809,063 Receivable for investments sold 55,000 323,243 Receivable for Fund shares sold 84,989 1,499,218 Total assets $ 62,089,633 $ 622,475,419 Liabilities Payable for floating rate notes issued $  $ 4,980,000 Payable for when-issued securities  2,000,000 Payable for variation margin on open financial futures contracts 30,000 494,937 Payable for Fund shares redeemed 982,756 1,494,108 Distributions payable 91,218 1,041,138 Payable to affiliates: Investment adviser fee 22,289 192,148 Distribution and service fees 15,292 149,126 Interest expense and fees payable  41,786 Accrued expenses 55,170 189,662 Total liabilities $ 1,196,725 $ 10,582,905 Net Assets $ 60,892,908 $ 611,892,514 Sources of Net Assets Paid-in capital $ 62,758,934 $ 682,368,424 Accumulated net realized loss (2,576,228 ) (34,638,923 ) Accumulated distributions in excess of net investment income (91,218 ) (123,804 ) Net unrealized appreciation (depreciation) 801,420 (35,713,183 ) Net Assets $ 60,892,908 $ 611,892,514 Class A Shares Net Assets $ 49,188,156 $ 500,869,484 Shares Outstanding 5,194,054 54,464,850 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.47 $ 9.20 Maximum Offering Price Per Share (100 97.75 of net asset value per share) $ 9.69 $ 9.41 Class B Shares Net Assets $ 962,069 $ 6,130,103 Shares Outstanding 101,537 666,236 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.48 $ 9.20 Class C Shares Net Assets $ 10,742,683 $ 104,892,927 Shares Outstanding 1,200,721 12,159,477 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 8.95 $ 8.63 On sales of $100,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 20 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f O p e r a t i o n s For the Year Ended March 31, 2009 AMT-Free National Limited Fund Limited Fund Investment Income Interest $ 2,004,915 $ 30,746,806 Total investment income $ 2,004,915 $ 30,746,806 Expenses Investment adviser fee $ 192,321 $ 2,741,473 Distribution and service fees Class A 51,435 787,616 Class B 9,689 50,795 Class C 79,257 925,269 Trustees fees and expenses 2,300 22,676 Custodian fee 40,745 288,472 Transfer and dividend disbursing agent fees 17,736 285,786 Legal and accounting services 38,378 64,336 Printing and postage 6,968 54,108 Registration fees 49,502 64,172 Interest expense and fees  127,433 Miscellaneous 19,087 71,611 Total expenses $ 507,418 $ 5,483,747 Deduct  Reduction of custodian fee $ 10,019 $ 34,864 Total expense reductions $ 10,019 $ 34,864 Net expenses $ 497,399 $ 5,448,883 Net investment income $ 1,507,516 $ 25,297,923 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (901,727 ) $ (2,621,951 ) Financial futures contracts (690,325 ) (19,133,804 ) Net realized loss $ (1,592,052 ) $ (21,755,755 ) Change in unrealized appreciation (depreciation)  Investments $ 712,609 $ (30,727,754 ) Financial futures contracts 86,563 2,347,966 Net change in unrealized appreciation (depreciation) $ 799,172 $ (28,379,788 ) Net realized and unrealized loss $ (792,880 ) $ (50,135,543 ) Net increase (decrease) in net assets from operations $ 714,636 $ (24,837,620 ) S e e notes to financ ial statem e nts 21 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended March 31, 2009 AMT-Free National Limited Fund Limited Fund Increase (Decrease) in Net Assets From operations  Net investment income $ 1,507,516 $ 25,297,923 Net realized loss from investment transactions and financial futures contracts (1,592,052 ) (21,755,755 ) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts 799,172 (28,379,788 ) Net increase (decrease) in net assets from operations $ 714,636 $ (24,837,620 ) Distributions to shareholders  From net investment income Class A $ (1,371,482 ) $ (21,507,938 ) Class B (34,887 ) (187,841 ) Class C (285,120 ) (3,418,273 ) Total distributions to shareholders $ (1,691,489 ) $ (25,114,052 ) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 27,826,205 $ 281,851,976 Class B 760,465 4,974,478 Class C 4,902,322 52,306,181 Net asset value of shares issued to shareholders in payment of distributions declared Class A 806,358 13,822,720 Class B 19,831 95,728 Class C 139,227 1,505,087 Cost of shares redeemed Class A (8,637,957 ) (297,658,446 ) Class B (461,799 ) (1,528,941 ) Class C (2,560,043 ) (42,078,655 ) Net asset value of shares exchanged Class A 583,287 3,559,715 Class B (583,287 ) (3,559,715 ) Net increase in net assets from Fund share transactions $ 22,794,609 $ 13,290,128 Net increase (decrease) in net assets $ 21,817,756 $ (36,661,544 ) Net Assets At beginning of year $ 39,075,152 $ 648,554,058 At end of year $ 60,892,908 $ 611,892,514 Accumulated distributions in excess of net investment income included in net assets At end of year $ (91,218 ) $ (123,804 ) S e e notes to financ ial statem e nts 22 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended March 31, 2008 AMT-Free National Limited Fund Limited Fund Increase (Decrease) in Net Assets From operations  Net investment income $ 1,530,141 $ 21,414,871 Net realized gain (loss) from investment transactions and financial futures contracts 282,847 (8,806,427 ) Net change in unrealized appreciation (depreciation) from investments and financial futures contracts (1,853,322 ) (18,794,940 ) Net decrease in net assets from operations $ (40,334 ) $ (6,186,496 ) Distributions to shareholders  From net investment income Class A $ (1,228,918 ) $ (18,398,082 ) Class B (52,383 ) (256,350 ) Class C (280,187 ) (2,773,571 ) Total distributions to shareholders $ (1,561,488 ) $ (21,428,003 ) Proceeds from sale of shares Class A $ 3,761,337 $ 420,803,160 Class B 893,268 3,585,732 Class C 1,565,531 55,236,420 Net asset value of shares issued to shareholders in payment of distributions declared Class A 646,118 12,533,194 Class B 32,577 161,203 Class C 112,680 1,207,554 Cost of shares redeemed Class A (9,025,554 ) (242,096,051 ) Class B (691,604 ) (2,477,864 ) Class C (2,429,504 ) (32,641,360 ) Net asset value of shares exchanged Class A 1,680,610 5,802,569 Class B (1,680,610 ) (5,802,569 ) Net increase (decrease) in net assets from Fund share transactions $ (5,135,151 ) $ 216,311,988 Net increase (decrease) in net assets $ (6,736,973 ) $ 188,697,489 Net Assets At beginning of year $ 45,812,125 $ 459,856,569 At end of year $ 39,075,152 $ 648,554,058 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ 21,830 $ (432,979 ) S e e notes to financ ial statem e nts 23 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s AMT-Free Limited Fund  Class A Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.890 $ 10.280 $ 10.230 $ 10.230 $ 10.500 Income (Loss) From Operations Net investment income $ 0.343 $ 0.388 $ 0.394 $ 0.385 $ 0.387 Net realized and unrealized gain (loss) (0.377 ) (0.382 ) 0.041 (0.005 ) (0.277 ) Total income (loss) from operations $ (0.034 ) $ 0.006 $ 0.435 $ 0.380 $ 0.110 Less Distributions From net investment income $ (0.386 ) $ (0.396 ) $ (0.385 ) $ (0.380 ) $ (0.380 ) Total distributions $ (0.386 ) $ (0.396 ) $ (0.385 ) $ (0.380 ) $ (0.380 ) Net asset value  End of year $ 9.470 $ 9.890 $ 10.280 $ 10.230 $ 10.230 Total Return (0.33 )% 0.05 % 4.32 % 3.76 % 1.06 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 49,188 $ 29,297 $ 33,440 $ 36,064 $ 44,720 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 0.98 % 0.92 % 0.89 % 0.85 % 0.82 % Expenses after custodian fee reduction 0.95 % 0.90 % 0.87 % 0.84 % 0.81 % Net investment income 3.58 % 3.83 % 3.83 % 3.74 % 3.74 % Portfolio Turnover of the Portfolio     8 % Portfolio Turnover of the Fund 78 % 36 % 18 % 23 % 16 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 24 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s AMT-Free Limited Fund  Class B Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.890 $ 10.280 $ 10.230 $ 10.230 $ 10.500 Income (Loss) From Operations Net investment income $ 0.272 $ 0.314 $ 0.317 $ 0.307 $ 0.310 Net realized and unrealized gain (loss) (0.371 ) (0.385 ) 0.040 (0.007 ) (0.280 ) Total income (loss) from operations $ (0.099 ) $ (0.071 ) $ 0.357 $ 0.300 $ 0.030 Less Distributions From net investment income $ (0.311 ) $ (0.319 ) $ (0.307 ) $ (0.300 ) $ (0.300 ) Total distributions $ (0.311 ) $ (0.319 ) $ (0.307 ) $ (0.300 ) $ (0.300 ) Net asset value  End of year $ 9.480 $ 9.890 $ 10.280 $ 10.230 $ 10.230 Total Return (1.10 )% (0.71 )% 3.54 % 2.96 % 0.28 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 962 $ 1,256 $ 2,760 $ 5,925 $ 8,361 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.73 % 1.67 % 1.64 % 1.60 % 1.57 % Expenses after custodian fee reduction 1.71 % 1.65 % 1.62 % 1.59 % 1.56 % Net investment income 2.82 % 3.09 % 3.08 % 2.98 % 3.00 % Portfolio Turnover of the Portfolio     8 % Portfolio Turnover of the Fund 78 % 36 % 18 % 23 % 16 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (4) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 25 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s AMT-Free Limited Fund  Class C Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.340 $ 9.700 $ 9.660 $ 9.650 $ 9.910 Income (Loss) From Operations Net investment income $ 0.256 $ 0.295 $ 0.299 $ 0.291 $ 0.293 Net realized and unrealized gain (loss) (0.352 ) (0.354 ) 0.031 0.004 (0.268 ) Total income (loss) from operations $ (0.096 ) $ (0.059 ) $ 0.330 $ 0.295 $ 0.025 Less Distributions From net investment income $ (0.294 ) $ (0.301 ) $ (0.290 ) $ (0.285 ) $ (0.285 ) Total distributions $ (0.294 ) $ (0.301 ) $ (0.290 ) $ (0.285 ) $ (0.285 ) Net asset value  End of year $ 8.950 $ 9.340 $ 9.700 $ 9.660 $ 9.650 Total Return (1.02 )% (0.63 )% 3.46 % 3.07 % 0.19 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 10,743 $ 8,522 $ 9,612 $ 13,466 $ 17,467 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.74 % 1.67 % 1.64 % 1.60 % 1.57 % Expenses after custodian fee reduction 1.71 % 1.65 % 1.62 % 1.59 % 1.56 % Net investment income 2.82 % 3.08 % 3.09 % 2.99 % 3.00 % Portfolio Turnover of the Portfolio     8 % Portfolio Turnover of the Fund 78 % 36 % 18 % 23 % 16 % (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects a decrease of 0.06% due to a change in the timing of the payment and reinvestment of distributions. (4) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (5) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 26 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s National Limited Fund  Class A Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.930 $ 10.420 $ 10.290 $ 10.210 $ 10.400 Income (Loss) From Operations Net investment income $ 0.394 $ 0.392 $ 0.410 $ 0.411 $ 0.422 Net realized and unrealized gain (loss) (0.733 ) (0.488 ) 0.134 0.078 (0.187 ) Total income (loss) from operations $ (0.339 ) $ (0.096 ) $ 0.544 $ 0.489 $ 0.235 Less Distributions From net investment income $ (0.391 ) $ (0.394 ) $ (0.414 ) $ (0.409 ) $ (0.425 ) Total distributions $ (0.391 ) $ (0.394 ) $ (0.414 ) $ (0.409 ) $ (0.425 ) Net asset value  End of year $ 9.200 $ 9.930 $ 10.420 $ 10.290 $ 10.210 Total Return (3.50 )% (0.94 )% 5.38 % 4.88 % 2.29 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 500,869 $ 541,176 $ 367,010 $ 180,401 $ 152,111 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 0.72 % 0.71 % 0.78 % 0.79 % 0.80 % (3) Interest and fee expense 0.02 % 0.05 % 0.10 %   Total expenses before custodian fee reduction 0.74 % 0.76 % 0.88 % 0.79 % 0.80 % (3) Expenses after custodian fee reduction excluding interest and fees 0.71 % 0.70 % 0.76 % 0.78 % 0.79 % (3) Net investment income 4.12 % 3.84 % 3.95 % 3.99 % 4.09 % Portfolio Turnover of the Portfolio     14 % Portfolio Turnover of the Fund 33 % 39 % 38 % 48 % 19 % The operating expenses of the Fund reflect a reduction of the investment adviser fee. Had such actions not been taken, the ratios would have been the same. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 27 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s National Limited Fund  Class B Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.940 $ 10.420 $ 10.290 $ 10.220 $ 10.410 Income (Loss) From Operations Net investment income $ 0.322 $ 0.318 $ 0.340 $ 0.335 $ 0.346 Net realized and unrealized gain (loss) (0.745 ) (0.482 ) 0.127 0.068 (0.191 ) Total income (loss) from operations $ (0.423 ) $ (0.164 ) $ 0.467 $ 0.403 $ 0.155 Less Distributions From net investment income $ (0.317 ) $ (0.316 ) $ (0.337 ) $ (0.333 ) $ (0.345 ) Total distributions $ (0.317 ) $ (0.316 ) $ (0.337 ) $ (0.333 ) $ (0.345 ) Net asset value  End of year $ 9.200 $ 9.940 $ 10.420 $ 10.290 $ 10.220 Total Return (4.34 )% (1.59 )% 4.60 % 3.99 % 1.51 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 6,130 $ 6,512 $ 11,435 $ 20,610 $ 27,157 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 1.47 % 1.46 % 1.53 % 1.54 % 1.55 % (3) Interest and fee expense 0.02 % 0.05 % 0.10 %   Total expenses before custodian fee reduction 1.49 % 1.51 % 1.63 % 1.54 % 1.55 % (3) Expenses after custodian fee reduction excluding interest and fees 1.46 % 1.45 % 1.51 % 1.53 % 1.54 % (3) Net investment income 3.37 % 3.11 % 3.27 % 3.25 % 3.36 % Portfolio Turnover of the Portfolio     14 % Portfolio Turnover of the Fund 33 % 39 % 38 % 48 % 19 % The operating expenses of the Fund reflect a reduction of the investment adviser fee. Had such actions not been taken, the ratios would have been the same. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 28 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s National Limited Fund  Class C Year Ended March 31, 2009 2008 2007 2006 2005 Net asset value  Beginning of year $ 9.310 $ 9.770 $ 9.640 $ 9.580 $ 9.750 Income (Loss) From Operations Net investment income $ 0.302 $ 0.297 $ 0.316 $ 0.313 $ 0.324 Net realized and unrealized gain (loss) (0.685 ) (0.461 ) 0.130 0.059 (0.171 ) Total income (loss) from operations $ (0.383 ) $ (0.164 ) $ 0.446 $ 0.372 $ 0.153 Less Distributions From net investment income $ (0.297 ) $ (0.296 ) $ (0.315 ) $ (0.312 ) $ (0.323 ) Total distributions $ (0.297 ) $ (0.296 ) $ (0.315 ) $ (0.312 ) $ (0.323 ) Net asset value  End of year $ 8.630 $ 9.310 $ 9.770 $ 9.640 $ 9.580 Total Return (4.20 )% (1.70 )% 4.68 % 3.93 % 1.51 % Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 104,893 $ 100,866 $ 81,411 $ 77,379 $ 77,325 Ratios (As a percentage of average daily net assets): Expenses excluding interest and fees 1.47 % 1.46 % 1.53 % 1.54 % 1.55 % (4) Interest and fee expense 0.02 % 0.05 % 0.10 %   Total expenses before custodian fee reduction 1.49 % 1.51 % 1.63 % 1.54 % 1.55 % (4) Expenses after custodian fee reduction excluding interest and fees 1.46 % 1.45 % 1.51 % 1.53 % 1.54 % (4) Net investment income 3.38 % 3.10 % 3.24 % 3.25 % 3.35 % Portfolio Turnover of the Portfolio     14 % Portfolio Turnover of the Fund 33 % 39 % 38 % 48 % 19 % The operating expenses of the Fund reflect a reduction of the investment adviser fee. Had such actions not been taken, the ratios would have been the same. Computed using average shares outstanding. Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. Total return reflects a decrease of 0.07% due to a change in the timing of the payment and reinvestment of distributions. Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 29 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 NOTES TO FINANCIAL STATEMENTS 1 Significant Accounting Policies Eaton Vance Investment Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of eight Funds, two of which, each diversified, are included in these financial statements. They include Eaton Vance AMT-Free Limited Maturity Municipals Fund (AMT-Free Limited Fund) and Eaton Vance National Limited Maturity Municipals Fund (National Limited Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide a high level of current income exempt from regular federal income tax and limited principal fluctuation. The Funds offer three classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class B shares of each Fund held for the longer of (i) four years or (ii) the time at which the contingent deferred sales charge applicable to such shares expires will automatically convert to Class A shares as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Municipal bonds and taxable obligations, if any, are generally valued on the basis of valuations furnished by a pricing vendor, as derived from such vendors pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/dealer quotations, benchmark curves or information pertaining to the issuer. The pricing vendor may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Financial futures contracts and options on financial futures contracts listed on commodity exchanges are valued based on the closing price on the primary exchange on which such contracts trade. Interest rate swaps are normally valued using valuations provided by a pricing vendor. Such vendor valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap curves provided by electronic data services or by broker/ dealers. Short-term obligations, maturing in sixty days or less, are valued at amortized cost, which approximates market value. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of a Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable companies, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the companys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. For National Limited Fund, the portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At March 31, 2009, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to 30 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D shareholders which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date AMT-Free Limited $ 175,227 March 31, 2011 995,128 March 31, 2013 25,590 March 31, 2015 647,289 March 31, 2017 National Limited 1,047,498 March 31, 2011 779,785 March 31, 2012 1,412,625 March 31, 2013 721,882 March 31, 2015 6,352,310 March 31, 2016 10,299,983 March 31, 2017 Additionally, at March 31, 2009, the AMT-Free Limited Fund and National Limited Fund had net capital losses of $824,521 and $16,204,771, respectively, attributable to security transactions incurred after October 31, 2008. These net capital losses are treated as arising on the first day of the Funds taxable year ending March 31, 2010. As of March 31, 2009, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended March 31, 2009 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds, and shareholders are indemnified against personal liability for the obligations of the Trust. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Funds may invest in inverse floating rate securities, also referred to as tender option bonds (TOBs), whereby a Fund may sell a fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a fixed rate bond into the SPV with the same CUSIP number as the fixed rate bond sold to the broker by the Fund, and which may have been, but is not required to be, the fixed rate bond purchased from the Fund (the Fixed Rate Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to tender their notes at par, and (2) to have the broker transfer the Fixed Rate Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Fixed Rate Bond. Pursuant to Financial Accounting Standards Board (FASB) Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities (FAS 140), the Funds account for the transaction described above as a secured borrowing by including the Fixed Rate Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to 31 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying bond, bankruptcy of or payment failure by the issuer of the underlying bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At March 31, 2009, the amounts of the Funds Floating Rate Notes and related interest rates and collateral were as follows: Collateral for Floating Rate Floating Rate Notes Notes Fund Outstanding Interest Rate Outstanding National Limited $ 4,980,000 0.59 % $ 7,858,266 The Funds may enter into shortfall and forbearance agreements with the broker by which a Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Fixed Rate Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Funds had no shortfalls as of March 31, 2009. The Funds may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying fixed rate bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Funds to borrow money for purposes of making investments. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statements of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Funds may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. In entering such contracts, the Fund bears the risk if the counterparties do not perform under the contracts terms. K When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any), are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be 32 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. The tax character of distributions declared for the years ended March 31, 2009 and March 31, 2008 was as follows: AMT-Free National Year Ended March 31, 2009 Limited Fund Limited Fund Distributions declared from: Tax-exempt income $ 1,605,571 $ 25,086,973 Ordinary income $ 85,918 $ 27,079 AMT-Free National Year Ended March 31, 2008 Limited Fund Limited Fund Distributions declared from: Tax-exempt income $ 1,540,593 $ 21,395,609 Ordinary income $ 20,895 $ 32,394 During the year ended March 31, 2009, the following amounts were reclassified due to the tax treatment of distributions in excess of net tax-exempt income and differences between book and tax accounting, primarily for accretion of market discount: AMT-Free National Limited Fund Limited Fund Increase (decrease): Paid-in capital $ (70,072 ) $  Accumulated net realized loss $ (853 ) $ (125,304 ) Accumulated undistributed net investment income $ 70,925 $ 125,304 These reclassifications had no effect on the net assets or net asset value per share of the Funds. As of March 31, 2009, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: AMT-Free National Limited Fund Limited Fund Undistributed tax-exempt income $  $ 917,334 Capital loss carryforward and post October losses $ (2,667,755 ) $ (36,818,854 ) Net unrealized appreciation (depreciation) $ 892,947 $ (33,533,252 ) Other temporary differences $ (91,218 ) $ (1,041,138 ) The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to futures contracts, accretion of market discount and inverse floaters. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) as presented in the following table and is payable monthly. Annual Daily Daily Net Assets Asset Rate Income Rate Up to $500 million 0.300 % 3.00 % $500 million up to $1 billion 0.275 % 2.75 % On average daily net assets of $1 billion or more, the rates are further reduced. For the year ended March 31, 2009, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Investment Effective Fund Adviser Fee Annual Rate AMT-Free Limited $ 192,321 0.43 % National Limited 2,741,473 0.43 EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the year ended March 31, 2009 were as follows: EVMs Sub-Transfer EVDs Class A Fund Agent Fees Sales Charges AMT-Free Limited $ 868 $ 3,455 National Limited 13,968 25,842 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the year ended March 31, 2009, 33 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the year ended March 31, 2009 for Class A shares amounted to the following: Class A Distribution and Fund Service Fees AMT-Free Limited $ 51,435 National Limited 787,616 Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class B and Class C Plans require each Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 3% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the year ended March 31, 2009, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% of the average daily net assets of each Funds Class B and Class C shares: Class B Class C Distribution Distribution Fund Fees Fees AMT-Free Limited $ 8,074 $ 66,048 National Limited 42,329 771,058 At March 31, 2009, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Fund Class B Class C AMT-Free Limited $ 1,022,000 $ 9,955,000 National Limited 1,467,000 17,412,000 The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, investment dealers and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.15% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the year ended March 31, 2009 amounted to the following: Class B Class C Fund Service Fees Service Fees AMT-Free Limited $ 1,615 $ 13,209 National Limited 8,466 154,211 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within four years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 3% in the case of redemptions in the first year after purchase, declining half a percentage point in the second and third year and one percentage point in the fourth year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the year ended March 31, 2009, the Funds were 34 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: Fund Class A Class B Class C AMT-Free Limited $ 300 $ 8,000 $ 400 National Limited 100,000 14,000 27,000 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the year ended March 31, 2009 were as follows: Fund Purchases Sales AMT-Free Limited $ 54,878,187 $ 33,583,133 National Limited 209,997,126 202,861,010 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: AMT-Free Limited Fund Year Ended March 31, Class A 2009 2008 Sales 2,992,848 370,678 Issued to shareholders electing to receive payments of distributions in Fund shares 84,122 63,755 Redemptions (907,639 ) (890,150 ) Exchange from Class B shares 61,223 165,022 Net increase (decrease) 2,230,554 (290,695 ) Year Ended March 31, Class B 2009 2008 Sales 81,336 88,494 Issued to shareholders electing to receive payments of distributions in Fund shares 2,052 3,208 Redemptions (47,714 ) (68,308 ) Exchange to Class A shares (61,183 ) (164,923 ) Net decrease (25,509 ) (141,529 ) Year Ended March 31, Class C 2009 2008 Sales 559,392 163,733 Issued to shareholders electing to receive payments of distributions in Fund shares 15,366 11,775 Redemptions (286,730 ) (253,409 ) Net increase (decrease) 288,028 (77,901 ) National Limited Fund Year Ended March 31, Class A 2009 2008 Sales 29,829,409 41,246,963 Issued to shareholders electing to receive payments of distributions in Fund shares 1,444,865 1,228,854 Redemptions (31,669,859 ) (23,789,515 ) Exchange from Class B shares 370,690 567,874 Net increase (decrease) (24,895 ) 19,254,176 Year Ended December 31, Class B 2009 2008 Sales 533,121 352,741 Issued to shareholders electing to receive payments of distributions in Fund shares 9,991 15,752 Redemptions (161,765 ) (242,951 ) Exchange to Class A shares (370,340 ) (567,495 ) Net increase (decrease) 11,007 (441,953 ) Year Ended December 31, Class C 2009 2008 Sales 5,916,492 5,790,528 Issued to shareholders electing to receive payments of distributions in Fund shares 168,622 126,175 Redemptions (4,756,943 ) (3,421,894 ) Net increase 1,328,171 2,494,809 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at March 31, 2009, as determined on a federal income tax basis, were as follows: AMT-Free Limited Fund Aggregate cost $ 58,710,636 Gross unrealized appreciation $ 2,728,157 Gross unrealized depreciation (1,835,210 ) Net unrealized appreciation $ 892,947 National Limited Fund Aggregate cost $ 637,439,967 Gross unrealized appreciation $ 13,202,550 Gross unrealized depreciation (46,735,802 ) Net unrealized depreciation $ (33,533,252 ) 35 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. The Funds did not have any significant borrowings or allocated fees during the year ended March 31, 2009. 10 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and does not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments outstanding at March 31, 2009 is as follows: Futures Contracts Net Expiration Aggregate Unrealized Fund Date Contracts Position Cost Value Depreciation AMT-Free Limited 6/09 40 U.S. Treasury Bond Short $ (5,104,860) $ (5,188,125) $ (83,265 ) National Limited 6/09 477 U.S. Treasury Bond Short $ (60,875,456) $(61,868,391) $ (992,935 ) 6/09 439 U.S. Treasury Note Short $ (53,615,579) $(54,470,297) $ (854,718 ) At March 31, 2009, the Funds had sufficient cash and/or securities to cover commitments under these contracts. 11 Fair Value Measurements The Funds adopted FASB Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements, effective April 1, 2008. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At March 31, 2009, the inputs used in valuing the Funds investments, which are carried at value, were as follows: AMT-Free Limited Fund Investments in Other Financial Valuation Inputs Securities Instruments* Level 1 Quoted Prices $  $ (83,265 ) Level 2 Other Significant Observable Inputs 59,603,583  Level 3 Significant Unobservable Inputs   Total $ 59,603,583 $ (83,265 ) National Limited Fund Investments in Other Financial Valuation Inputs Securities Instruments* Level 1 Quoted Prices $  $ (1,847,653 ) Level 2 Other Significant Observable Inputs 608,886,715  Level 3 Significant Unobservable Inputs   Total $ 608,886,715 $ (1,847,653 ) * Other financial instruments are futures contracts not reflected in the Portfolio of Investments, which are valued at the unrealized appreciation (depreciation) on the instrument. The Funds held no investments or other financial instruments as of March 31, 2008 whose fair value was determined using Level 3 inputs. 12 Recently Issued Accounting Pronouncement In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161 (FAS 161), Disclosures about Derivative Instruments and Hedging Activities. FAS 161 requires enhanced disclosures about an entitys derivative and hedging activities, including qualitative disclosures about the objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk related contingent features in derivative instruments. FAS 161 is effective for fiscal years and interim periods beginning after 36 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 NOTES TO FINANCIAL STATEMENTS CON T D November 15, 2008. Management is currently evaluating the impact the adoption of FAS 161 will have on the Funds financial statement disclosures. 13 Subsequent Event  Proposed Plan of Reorganization On April 27, 2009, the Trustees of the Trust approved an Agreement and Plan of Reorganization whereby National Limited Fund would acquire substantially all the assets and assume substantially all the liabilities of Eaton Vance Ohio Limited Maturity Municipals Fund in exchange for shares of National Limited Fund. The proposed reorganization is subject to approval by the shareholders of Eaton Vance Ohio Limited Maturity Municipals Fund. 37 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of Eaton Vance Investment Trust and Shareholders of Eaton Vance AMT-Free Limited Maturity Municipals Fund (formerly Eaton Vance Florida Plus Limited Maturity Municipals Fund) and Eaton Vance National Limited Maturity Municipals Fund: We have audited the accompanying statements of assets and liabilities of Eaton Vance AMT-Free Limited Maturity Municipals Fund (formerly Eaton Vance Florida Plus Limited Maturity Municipals Fund) and Eaton Vance National Limited Maturity Municipals Fund (collectively, the Funds) (certain of the funds constituting Eaton Vance Investment Trust), including the portfolios of investments, as of March 31, 2009, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2009, by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Eaton Vance AMT-Free Limited Maturity Municipals Fund and Eaton Vance National Limited Maturity Municipals Fund as of March 31, 2009, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts May 15, 2009 38 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 FEDERAL TAX IN FORMATION (Unaudited) The Form 1099-DIV you receive in January 2010 will show the tax status of all distributions paid to your account in calendar 2009. Shareholders are advised to consult their own tax adviser with respect to the tax consequences of their investment in a Fund. As required by the Internal Revenue Code regulations, shareholders must be notified within 60 days of a Funds fiscal year end regarding the status of exempt-interest dividends. Exempt-Interest Dividends. The Funds designate the following percentages of dividends from net investment income as an exempt-interest dividend. AMT-Free Limited Maturity Municipals Fund 94.92 % National Limited Maturity Municipals Fund 99.89 % 39 Eaton Vance Limited Maturity Municipals Funds as of March 31, 2009 SPECIAL MEETING OF S HAREHOLDERS (Unaudited) Eaton Vance AMT-Free Limited Maturity Municipals Fund The Fund held a Special Meeting of Shareholders on November 14, 2008 to elect Trustees. The results of the vote were as follows: Number of Shares Nominee for Trustee For Withheld Benjamin C. Esty 3,602,458 76,240 Thomas E. Faust Jr. 3,602,458 76,240 Allen R. Freedman 3,602,458 76,240 William H. Park 3,602,458 76,240 Ronald A. Pearlman 3,602,458 76,240 Helen Frame Peters 3,602,458 76,240 Heidi L. Steiger 3,602,458 76,240 Lynn A. Stout 3,602,458 76,240 Ralph F. Verni 3,602,458 76,240 Eaton Vance National Limited Maturity Municipals Fund The Fund held a Special Meeting of Shareholders on November 14, 2008 to elect Trustees. The results of the vote were as follows: Number of Shares Nominee for Trustee For Withheld Benjamin C. Esty 63,202,717 173,923 Thomas E. Faust Jr. 63,167,952 208,689 Allen R. Freedman 63,121,934 254,707 William H. Park 63,189,657 186,984 Ronald A. Pearlman 63,111,061 265,580 Helen Frame Peters 63,197,258 179,382 Heidi L. Steiger 63,164,215 212,426 Lynn A. Stout 63,205,685 170,955 Ralph F. Verni 63,166,059 210,582 40 Eaton Vance Limited Maturity Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT A MT-Fr ee Lim ite d M aturity M unic ipals F und Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 21, 2008, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2008. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 41 Eaton Vance Limited Maturity Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT CONTD A MT-Fr ee Lim ite d M aturity M unic ipals F und In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2008, the Board met eleven times and the Contract Review Committee, the Audit Committee and the Governance Committee, each of which is a Committee comprised solely of Independent Trustees, met twelve, seven and five times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. The Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee are newly established and did not meet during the twelve-month period ended April 30, 2008. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreement of the Eaton Vance AMT-Free Limited Maturity Municipals Fund (the Fund) with Boston Management and Research (the Adviser), including its fee structure, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of the agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to the agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for the Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreement of the Fund, the Board evaluated the nature, extent and quality of services provided to the Fund by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by the Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Fund. In particular, the Board evaluated the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal obligations. Specifically, the Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to the Fund by senior management. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission. The Board also considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the investment advisory agreement. 42 Eaton Vance Limited Maturity Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT CONTD A MT-Fr ee Lim ite d M aturity M unic ipals F und Fund Performance The Board compared the Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2007 for the Fund in operation over such periods. On the basis of the foregoing and other relevant information, the Board concluded that the performance of the Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by the Fund (referred to collectively as management fees). As part of its review, the Board considered the Funds management fee and total expense ratio for the one year period ended September 30, 2007, as compared to a group of similarly managed funds selected by an independent data provider. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to the Fund that the management fees charged to the Fund for advisory and related services and the total expense ratio of the Fund are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and, if applicable, its affiliates in providing investment advisory and administrative services to the Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with its relationship with the Fund. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and the Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of the Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of the Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and the Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of the Fund, the structure of the advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. 43 Eaton Vance Limited Maturity Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT National Lim ite d M at urity M unic ipals F und Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 21, 2008, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2008. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 44 Eaton Vance Limited Maturity Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT CONTD National Lim ite d M at urity M unic ipals F und In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2008, the Board met eleven times and the Contract Review Committee, the Audit Committee and the Governance Committee, each of which is a Committee comprised solely of Independent Trustees, met twelve, seven and five times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. The Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee are newly established and did not meet during the twelve-month period ended April 30, 2008. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreement of the Eaton Vance National Limited Maturity Municipals Fund (the Fund) with Boston Management and Research (the Adviser), including its fee structure, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of the agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to the agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for the Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreement of the Fund, the Board evaluated the nature, extent and quality of services provided to the Fund by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by the Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Fund. In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in particular foreign markets or industries. Specifically, the Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to the Fund by senior management. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission. The Board considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the investment advisory agreement. 45 Eaton Vance Limited Maturity Municipals Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENT CONTD National Lim ite d M at urity M unic ipals F und Fund Performance The Board compared the Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2007 for the Fund. On the basis of the foregoing and other relevant information, the Board concluded that the performance of the Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by the Fund, (referred to as management fees). As part of its review, the Board considered the Funds management fee and total expense ratio for the year ended September 30, 2007, as compared to a group of similarly managed funds selected by an independent data provider. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to the Fund that the management fee charged to the Fund for advisory and related services and the total expense ratio of the Fund are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and, if applicable, its affiliates in providing investment advisory and administrative services to the Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser in connection with its relationship with the Fund. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and the Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of the Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of the Fund and the Advisers profitability may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and the Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of the Fund, the structure of the advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. 46 Eaton Vance Limited Maturity Municipals Funds MANAGEMENT AND ORGANIZATION Fund Management. The Trustees of Eaton Vance Investment Trust (the Trust) are responsible for the overall management and supervision of the Trusts affairs. The Trustees and officers of the Trust are listed below. Except as indicated, each individual has held the office shown or other offices in the same company for the last five years. Trustees and officers of the Trust hold indefinite terms of office. The noninterested Trustees consist of those Trustees who are not interested persons of the Trust, as that term is defined under the 1940 Act. The business address of each Trustee and officer is Two International Place, Boston, Massachusetts 02110. As used below, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVM refers to Eaton Vance Management, BMR refers to Boston Management and Research and EVD refers to Eaton Vance Distributors, Inc. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. EVD is the Funds principal underwriter and a wholly-owned subsidiary of EVC. Each officer affiliated with Eaton Vance may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Interested Trustee Thomas E. Faust Jr. Trustee Since 2007 Chairman, Chief Executive Officer and President of EVC, Director 174 Director of EVC 5/31/58 and President of EV, Chief Executive Officer and President of EVM and BMR, and Director of EVD. Trustee and/or Officer of 174 registered investment companies and 4 private companies managed by EVM or BMR. Mr. Faust is an interested person because of his positions with EVM, BMR, EVD, EVC and EV, which are affiliates of the Trust. Noninterested Trustees Benjamin C. Esty Trustee Since 2005 Roy and Elizabeth Simmons Professor of Business Administration, 174 None 1/2/63 Harvard University Graduate School of Business Administration. Allen R. Freedman Trustee Since 2007 Former Chairman (2002-2004) and a Director (1983-2004) of 174 Director of Assurant, Inc. (insurance provider) 4/3/40 Systems & Computer Technology Corp. (provider of software to and Stonemor Partners, L.P. (owner and higher education). Formerly, a Director of Loring Ward operator of cemeteries) International (fund distributor) (2005-2007). Formerly, Chairman and a Director of Indus International, Inc. (provider of enterprise management software to the power generating industry) (2005-2007). William H. Park Trustee Since 2003 Vice Chairman, Commercial Industrial Finance Corp. (specialty 174 None 9/19/47 finance company) (since 2006). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Ronald A. Pearlman Trustee Since 2003 Professor of Law, Georgetown University Law Center. 174 None 7/10/40 Helen Frame Peters Trustee Since 2008 Professor of Finance, Carroll School of Management, Boston 174 Director of Federal Home Loan Bank of Boston 3/22/48 College. Adjunct Professor of Finance, Peking University, Beijing, (a bank for banks) and BJs Wholesale Clubs China (since 2005). (wholesale club retailer); Trustee of SPDR Index Shares Funds and SPDR Series Trust (exchange traded funds) Heidi L. Steiger Trustee Since 2007 Managing Partner, Topridge Associates LLC (global wealth 174 Director of Nuclear Electric Insurance Ltd. 7/8/53 management firm) (since 2008); Senior Advisor (since 2008), (nuclear insurance provider) and Aviva USA President (2005-2008), Lowenhaupt Global Advisors, LLC (insurance provider) (global wealth management firm). Formerly, President and Contributing Editor, Worth Magazine (2004-2005). Formerly, Executive Vice President and Global Head of Private Asset Management (and various other positions), Neuberger Berman (investment firm) (1986-2004). 47 Eaton Vance Limited Maturity Municipals Funds MANAGEMENT AND ORGANIZATION CON TD Term of Number of Portfolios Position(s) Office and in Fund Complex Name and with the Length of Principal Occupation(s) Overseen By Date of Birth Trust Service During Past Five Years Trustee Other Directorships Held Noninterested Trustees (continued) Lynn A. Stout Trustee Since 1998 Paul Hastings Professor of Corporate and Securities Law (since 174 None 9/14/57 2006) and Professor of Law (2001-2006), University of California at Los Angeles School of Law. Ralph F. Verni Chairman of Chairman of the Board Consultant and private investor. 174 None 1/26/43 the Board since 2007 and Trustee and Trustee since 2005 Principal Officers who are not Trustees Term of Position(s) Office and Name and with the Length of Principal Occupation(s) Date of Birth Trust Service During Past Five Years Cynthia J. Clemson President Since 2005 Vice President of EVM and BMR. Officer of 92 registered investment companies 3/2/63 managed by EVM or BMR. William H. Ahern, Jr. Vice President Since 2004 Vice President of EVM and BMR. Officer of 76 registered investment companies 7/28/59 managed by EVM or BMR. Craig R. Brandon Vice President Since 2004 Vice President of EVM and BMR. Officer of 45 registered investment companies 12/21/66 managed by EVM or BMR. Robert B. MacIntosh Vice President Since 1993 Vice President of EVM and BMR. Officer of 92 registered investment companies 1/22/57 managed by EVM or BMR. Thomas M. Metzold Vice President Since 2004 Vice President of EVM and BMR. Officer of 46 registered investment companies 8/3/58 managed by EVM or BMR. Adam A. Weigold Vice President Since 2007 Vice President of EVM and BMR. Officer of 72 registered investment companies 3/22/75 managed by EVM or BMR. Barbara E. Campbell Treasurer Since 2005 Vice President of EVM and BMR. Officer of 174 registered investment companies 6/19/57 managed by EVM or BMR. Maureen A. Gemma Secretary and Chief Legal Secretary since 2007 and Vice President of EVM and BMR. Officer of 174 registered investment companies 5/24/60 Officer Chief Legal Officer since managed by EVM or BMR. 2008 Paul M. ONeil Chief Compliance Officer Since 2004 Vice President of EVM and BMR. Officer of 174 registered investment companies 7/11/53 managed by EVM or BMR. (1) Includes both master and feeder funds in a master-feeder structure. The SAI for the Funds includes additional information about the Trustees and officers of the Funds and can be obtained without charge on Eaton Vances website at www.eatonvance.com or by calling 1-800-262-1122. 48 Investment Adviser Boston Management and Research Two International Place Boston, MA 02110 Fund Administrator Eaton Vance Management Two International Place Boston, MA 02110 Principal Underwriter Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent PNC Global Investment Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Independent Registered Public Accounting Firm Deloitte & Touche LLP 200 Berkeley Street Boston, MA 02116-5022 Eaton Vance Limited Maturity Municipals Funds Two International Place Boston, MA 02110 This report must be preceded or accompanied by a current prospectus. Before investing, investors should consider carefully a Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus contains this and other information about the Funds and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 439-5/09 LNAMTSRC
